ITEMID: 001-77686
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: SZILAGYI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr János Szilágyi, is a Hungarian national who was born in 1949 and lives in Szigetvár, Hungary. Because of his disability, he is represented before the Court by his brother, Mr I. Szilágyi. The Government are represented by Mr L. Höltzl, Agent, Ministry of Justice and Law Enforcement.
The Szigetvár Public Water System Corporation (Szigetvári Víziközmű Társulat) was founded on 14 May 1998. The applicant, co-owner of real estate in Szigetvár, was obliged to become a member, pursuant to section 34 § 4 of the Act on Water Management (“the Act”). According to paragraph 5 of the same section, the applicant had to pay a compulsory membership fee, a so-called “beneficiary’s contribution” (érdekeltségi hozzájárulás), to the Corporation. The amount of the fee (in the applicant’s case, 167,580 Hungarian forints) was determined in relation to the size of his real estate.
The decisions concerning the fees payable by each member were dispatched in July 1998. On 3 December 1998 and every year afterwards, a reminder was sent to the applicant about the sum he owed the Corporation. Disputing the latter, the applicant wrote a complaining letter to the Corporation on 12 April 1999.
On 20 June 1999 the applicant challenged the constitutionality of the Act before the Constitutional Court. On 29 June 2001 that court dismissed the applicant’s motion, together with several other similar cases. It held that the unilateral action of the legislator, obliging inhabitants of a certain area to be members of a public water system corporation and regulating their rights and obligations concerning the use of water, was justified by the public interest in preserving the quality of water and in protecting the environment. In so far as the applicant’s complaint concerned the conditions of compulsory membership of a specific corporation, the Constitutional Court found that the ordinary courts had jurisdiction in such matters. In this connection it also noted that the corporation was not an administrative body and that the corporation and its members had a relationship under civil, rather than administrative, law. It was observed that any member disputing the fee payable had the right to seek judicial review within 30 days counted from the date of notification of the imposition of the fee (sections 41 § 3 and 43 § 2 of the Act).
On 1 March 2002 the applicant instituted proceedings in the Szigetvár District Court against the Corporation. He claimed that his membership of the corporation was not only involuntary but also unlawful, in that the water supply for his real estate was not provided by the corporation. In the absence of any service performed by the corporation, no liabilities should have arisen on his part.
On 17 April 2002 the applicant completed his action. In the first paragraph on page 7 of his submission he wrote:
“...The purposeless dispute has been going on between the parties since July 1998, for almost four years. The water management company obliges János Szilágyi to make beneficiary’s contributions at the price of infringing his rights!”
On 4 July 2002 the District Court rejected the applicant’s action without an examination of its merits. It held that it had been submitted outside the 30-day statutory time-limit following the delivery of the impugned decision, laid down in section 43 § 2 of the Act on Water Management. It reasoned that:
“the applicant himself stated in his submissions clarifying his action (in the first paragraph on page 7) that a decision obliging him to pay a contribution was delivered to him in July 1998”.
In his appeal the applicant requested the annulment of the first instance order and contested the District Court’s statements. He argued that the District Court had, by stating that he had admitted that a decision had been served on him in July 1998, misquoted the first paragraph of page 7 of his submissions. In fact, no formal decision had been given, or served on him, in July 1998 or on any other subsequent date. The applicant argued that, no decision having ever been given, he could not possibly have missed any time-limit.
On 25 November 2002 the Baranya County Regional Court dismissed the applicant’s appeal. It found that:
“the applicant had not attached the disputed decision to his submissions, but he had received it; this fact was rightly referred to by the District Court, which the second-instance court quotes, for the sake of emphasis: « The water management company obliges János Szilágyi to make beneficiary’s contributions ».”
